           Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 1 of 9



 1
                                                                      The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
                                                             No. 2:17-cv-1297-MJP
10    RYAN KARNOSKI, et al.,

11                    Plaintiffs,                            JOINT STIPULATION
                                                             CONCERNING THE COURT’S
12            v.                                             ORDERS ON PLAINTIFFS’
13                                                           REQUEST FOR PRODUCTION NO.
      DONALD J. TRUMP, et al.,                               44 AND WASHINGTON’S REQUEST
14                                                           FOR PRODUCTION NO. 16
                      Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’             U.S. DEPARTMENT OF JUSTICE
     REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR               Civil Division, Federal Programs Branch
     PRODUCTION NO. 16                                                                    1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                            Tel: (202) 616-8188
             Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 2 of 9



 1           Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
 2   Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip
 3   Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,
 4   Gender Justice League, and American Military Partners Association n/k/a Modern Military
 5   Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington,
 6   and Defendants Donald J. Trump, Mark Esper, and the United States Department of Defense
 7   (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor, “Parties”)
 8   hereby stipulate as follows:
 9
             WHEREAS, on April 15, 2020, the Court granted Plaintiffs’ motion to compel
10
     documents responsive to their Request for Production (“RFP’) No. 44, ordering that, by May 1,
11
     2020, Defendants must (1) “produce to the Court for in camera review a list of the name, rank,
12
     and service unit of each transgender service member rendered non-deployable on account of
13
     gender dysphoria or transition-related medical care, and the duration of and specific reason(s)
14
     for such non-deployability for each service branch since June 30, 2016”; and (2) “provide
15
     Plaintiffs with a version of the list, subject to the Parties’ protective order, and substituting a
16
     unique anonymized identifier in place of each member’s name.” Order 1–2, Dkt. 485.
17
             WHEREAS, on April 20, 2020, the Court ordered Defendants to provide responses to,
18
     among other things, Washington’s Interrogatory No. 16 and RFP No. 16 (“WA Request Nos.
19
     16”). Order Dkt. No. 486.
20
             WHEREAS, on April 27, 2020, Defendants moved for a 75-day extension of time to
21
     respond to the Court’s order on Plaintiffs’ RFP No. 44. Dkt. 488. Defendants explained that
22
     complying with the Court’s order would require a review by medical professionals of more
23
     than 1,000 service members’ medical records and would take approximately nine weeks. Id.
24
     Defendants further explained that the current COVID-19 pandemic resulted in the review
25
     taking longer than it would otherwise. Id.
26
             WHEREAS, on April 29, 2020, the parties met and conferred regarding Defendants’
27
     motion for an extension of time, and Plaintiffs expressed concern that the review method
28
      JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’               U.S. DEPARTMENT OF JUSTICE
      REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR                 Civil Division, Federal Programs Branch
      PRODUCTION NO. 16 - 1                                                                  1100 L Street, NW
                                                                                          Washington, DC 20005
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                              Tel: (202) 616-8188
              Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 3 of 9



 1   detailed in the declarations in connection with Defendants’ motion involved a post hoc
 2   determination by one of Defendants’ employees for purposes of this litigation based on an after
 3   the fact and discretionary view of whether a service member would have been non-deployable
 4   on account of gender dysphoria or transition-related medical care. Plaintiffs further stated that
 5   only contemporaneous determinations of non-deployability reflected directly in service
 6   members’ records are responsive to their request. Defendants explained that, notwithstanding
 7   Plaintiffs’ view of what materials were responsive to their request, the only way to comply with
 8   the Court’s order to submit in camera “a list of the name, rank, and service unit of each
 9
     transgender service member rendered non-deployable on account of gender dysphoria or
10
     transition-related medical care, and the duration of and specific reason(s) for such non-
11
     deployability for each service branch since June 30, 2016,” Order 1–2, Dkt. 485, would be to
12
     conduct a review in the manner specified in Defendants’ declarations, see Dkts. 489-2, 489-3,
13
     489-4.
14
              WHEREAS, on May 1, 2020, Defendants filed an interim response to the Court’s order
15
     on RFP No. 44. Dkt. 493.
16
              WHEREAS, on May 4, 2020, the parties again met and conferred in an effort to reach
17
     an agreement on Defendants’ method for responding to RFP No. 44 and WA Request Nos. 16.
18
              WHEREAS, on May 5, 2020, the parties filed a joint stipulation requesting an extension
19
     of Plaintiffs’ deadline to respond to Defendants’ motion for extension of time to respond to the
20
     Court’s order on Plaintiffs’ RFP No. 44. In the joint stipulation, the parties explained that they
21
     had held a meet-and-confer and were working towards reaching an agreement regarding
22
     Defendants’ response to Plaintiffs’ RFP No. 44, subject to the Court’s approval. Id. On May 6,
23
     2020, the Court granted the requested extension of Plaintiffs’ response deadline. Order, Dkt.
24
     499.
25
              WHEREAS, on May 6, 2020, the parties met and conferred regarding Defendants’
26
     deadline to respond to WA Request Nos. 16 and further conferred in an effort to reach
27
     agreement on Defendants’ method of responding to RFP No. 44 and WA Request Nos. 16.
28
      JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’            U.S. DEPARTMENT OF JUSTICE
      REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR              Civil Division, Federal Programs Branch
      PRODUCTION NO. 16 - 2                                                               1100 L Street, NW
                                                                                       Washington, DC 20005
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 616-8188
            Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 4 of 9



 1          WHEREAS, on May 6, 2020, the parties filed a joint stipulation requesting a 28-day
 2   extension of time for Defendants to respond to WA Request Nos. 16. Dkt. 501. In the joint
 3   stipulation, the parties explained that they had held a meet-and-confer and were currently
 4   discussing the types of documents responsive to RFP 16 and whether the parties can reach an
 5   agreement on the documents to be produced in response to RFP 16. Id. On May 11, 2020, the
 6   Court granted the requested extension concerning WA Request Nos. 16. Dkt. 507.
 7          WHEREAS, on May 13, 2020, the parties filed a joint stipulation requesting a second
 8   extension of Plaintiffs’ deadline to respond to Defendants’ motion for extension of time to
 9
     respond to the Court’s order on Plaintiffs’ RFP No. 44. Dkt. 511. In the joint stipulation, the
10
     parties explained that they had been working towards reaching an agreement regarding the
11
     Government’s response to Plaintiffs’ Request for Production Number 44, and that additional
12
     time was required to finalize the details of the agreement. Id. On May 14, 2020, the Court
13
     granted the requested extension of Plaintiffs’ response deadline. Order, Dkt. 512.
14
            WHEREAS, the parties have continued to meet and confer and work towards an
15
     agreement on Defendants’ response to the Court’s orders concerning Plaintiffs’ RFP No. 44
16
     and WA RFP No. 16.
17
            NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
18
     stipulate and agree as follows:
19
                •   By June 1, 2020, Defendants shall produce to Plaintiffs (1) all “profiles” of
20
                    Army or Air Force service members related to a condition that reasonably might
21
                    be associated with gender dysphoria or transition treatment since June 30, 2016;
22
                    and (2) all “Limited Duty” or “LIMDU” records of Navy service members
23
                    related to a condition that reasonably might be associated with gender dysphoria
24
                    or transition treatment since June 30, 2016. Defendants shall be permitted to
25
                    redact personally identifiable information from these records. However, where
26
                    multiple “profiles” or “Limited Duty” records relate to the same service
27
28
      JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’           U.S. DEPARTMENT OF JUSTICE
      REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR             Civil Division, Federal Programs Branch
      PRODUCTION NO. 16 - 3                                                              1100 L Street, NW
                                                                                      Washington, DC 20005
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                          Tel: (202) 616-8188
               Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 5 of 9



 1                     member, Defendants will so indicate. 1
 2                 •   However, Defendants having advised that the profiles may not directly indicate
 3                     whether a condition is related to gender dysphoria or transition related medical
 4                     care, Plaintiffs and Plaintiff-Intervenor reserve their right to seek additional
 5                     documents or information once the above documents have been produced and
 6                     Plaintiffs and Plaintiff-Intervenor have had opportunity to review.
 7                 •   Subject to the above reservation of rights, the parties agree that this satisfies
 8                     Defendants’ obligations to respond to Plaintiffs’ RFP No. 44 and, with the
 9
                       exception of Coast Guard records, Washington’s RFP No. 16, and that
10
                       Defendants need not provide additional information or documents to satisfy the
11
                       Court’s orders (Dkt. 485, 486, and 507) with respect to those requests at this
12
                       time. 2
13
                   •   Defendants’ motion for a 75-day extension of time to respond to the Court’s
14
                       order on Plaintiffs’ RFP No. 44, Dkt. 488, shall be denied as moot.
15
16
     SO STIPULATED.
17
18   Respectfully submitted, May 20, 2020.
19       NEWMAN DU WORS LLP                                      UNITED STATES
20                                                               DEPARTMENT OF JUSTICE
21
22       s/Rachel Horvitz                                        s/Matthew Skurnik

23
24
     1
       By way of example only, Defendants will not produce profiles and Limited Duty records related to conditions
25   such as a broken toe, which could not reasonably be associated with gender dysphoria or transition related care.
     However, Defendants will produce profiles and Limited Duty records related to conditions such as a mastectomy,
26   which could reasonably relate to gender dysphoria or transition related care.
     2
       Defendants’ obligations as to the Coast Guard and for all other requests, including Washington’s Interrogatory
27   No. 16, shall remain as previously ordered. See Dkt. 507. Parties will continue attempts to reach a similar
     agreement regarding the Coast Guard’s records as the Coast Guard completes its response to Washington’s
28   Interrogatory No. 16.
         JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’                   U.S. DEPARTMENT OF JUSTICE
         REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR                     Civil Division, Federal Programs Branch
         PRODUCTION NO. 16 - 4                                                                      1100 L Street, NW
                                                                                                 Washington, DC 20005
         Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                                  Tel: (202) 616-8188
           Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 6 of 9



 1   Derek A. Newman, WSBA No. 26967                     JOSEPH H. HUNT
     dn@newmanlaw.com                                    Assistant Attorney General
 2   Jason B. Sykes, WSBA No. 44369                      Civil Division
     jason@newmanlaw.com
 3   Rachel Horvitz, WSBA No. 52987                      ALEXANDER K. HAAS
     rachel@newmanlaw.com                                Branch Director
 4
     2101 Fourth Ave., Ste. 1500
                                                         ANTHONY J. COPPOLINO
 5   Seattle, WA 98121
                                                         Deputy Director
     (206) 274-2800
 6
                                                         ANDREW E. CARMICHAEL, VA Bar #
     LAMDBA LEGAL DEFENSE AND
 7                                                       76578
     EDUCATION FUND, INC.
                                                         andrew.e.carmichael@usdoj.gov
 8   Tara Borelli, WSBA No. 36759
                                                         MATTHEW SKURNIK, NY Bar # 5553896
     tborelli@lambdalegal.org
 9                                                       Matthew.Skurnik@usdoj.gov
     Camilla B. Taylor (admitted pro hac vice)
                                                         JAMES R. POWERS, TX Bar #24092989
     Peter C. Renn (admitted pro hac vice)
10                                                       james.r.powers@usdoj.gov
     Sasha Buchert (admitted pro hac vice)
                                                         Trial Attorney
11   Kara Ingelhart (admitted pro hac vice)              United States Department of Justice
     Carl Charles (admitted pro hac vice)                Civil Division, Federal Programs Branch
12   Paul D. Castillo (admitted pro hac vice)            1100 L Street NW, Suite 12108
13                                                       Washington, DC 20530
                                                         (202) 616-8188
14   OUTSERVE-SLDN, INC. N/K/A
     MODERN MILITARY ASSOCIATION                         Counsel for Defendants
15   OF AMERICA                                          OFFICE OF THE WASHINGTON
     Peter Perkowski (admitted pro hac vice)             STATE ATTORNEY GENERAL
16
     KIRKLAND & ELLIS LLP
17
     James F. Hurst, P.C. (admitted pro hac vice)        s/ Chalia I. Stallings-Ala’ilima
18   Steve Patton (admitted pro hac vice)                Colleen M. Melody, WSBA No. 42275
     Jordan M. Heinz (admitted pro hac vice)             colleenm1@atg.wa.gov
19   Vanessa Barsanti (admitted pro hac vice)            Chalia I. Stallings-Ala’ilima, WSBA No.
     Daniel I. Siegfried (admitted pro hac vice)         40694
20
                                                         chalias@atg.wa.gov
21   Counsel for Plaintiffs                              Assistant Attorneys General
                                                         Civil Rights Unit
22                                                       Attorney General’s Office
23                                                       800 5th Ave, Suite 2000
                                                         Seattle, WA 98104
24                                                       (206) 464-7744

25                                                       Counsel for Plaintiff-Intervenor State of
                                                         Washington
26
27
28
     JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’            U.S. DEPARTMENT OF JUSTICE
     REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR              Civil Division, Federal Programs Branch
     PRODUCTION NO. 16 - 5                                                               1100 L Street, NW
                                                                                      Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 616-8188
               Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 7 of 9



 1                                                       ORDER
               This matter comes before the Court on the Parties’ Joint Stipulation Concerning the
 2
     Court’s Orders on Plaintiffs Request for Production No. 44 and Washington’s Request for
 3
     Production No. 16. After considering the Parties’ Joint Stipulation, the Court hereby ORDERS
 4
 5   the following:

 6                 •   By June 1, 2020, Defendants shall produce to Plaintiffs (1) all “profiles” of

 7                     Army or Air Force service members related to a condition that reasonably might

 8                     be associated with to gender dysphoria or transition treatment since June 30,

 9                     2016; and (2) all “Limited Duty” or “LIMDU” records of Navy service members

10                     related to a condition that reasonably might be associated with gender dysphoria

11                     or transition treatment since June 30, 2016. Defendants shall be permitted to

12                     redact personally identifiable information from these records. However, where

13                     multiple “profiles” or “Limited Duty” records relate to the same service

14                     member, Defendants will so indicate.

15                 •   However, Defendants having advised that the profiles may not directly indicate
16                     whether a condition is related to gender dysphoria or transition related medical
17                     care, Plaintiffs and Plaintiff-Intervenor have reserved their right to seek
18                     additional documents or information once the above documents have been
19                     produced and Plaintiffs and Plaintiff-Intervenor have had opportunity to review.
20                 •   Subject to the above reservation of rights, Defendants’ have satisfied their
21                     obligations to respond to Plaintiffs’ RFP No. 44 and, with the exception of Coast
22                     Guard records, Washington’s RFP No. 16, and Defendants need not provide
23                     additional information or documents to satisfy the Court’s orders (Dkt. 485,
24                     486, and 507) with respect to those requests at this time. 3 Defendants’ motion
25                     for a 75-day extension of time to respond to the Court’s order on Plaintiffs’ RFP
26
27   3
       Defendants’ obligations as to the Coast Guard and for all other requests, including Washington’s Interrogatory
     No. 16, shall remain as previously ordered. See Dkt. 507. Parties are permitted to submit a future stipulation
28   regarding the Coast Guard’s records if an agreement is reached.
         JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’                     U.S. DEPARTMENT OF JUSTICE
         REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR                       Civil Division, Federal Programs Branch
         PRODUCTION NO. 16 - 6                                                                        1100 L Street, NW
                                                                                                   Washington, DC 20005
         Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                                    Tel: (202) 616-8188
            Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 8 of 9



 1                  No. 44, Dkt. 488, shall be denied as moot.
 2   IT IS SO ORDERED.
 3
 4   DATED this 20th day of May, 2020.

 5
 6
 7
                                                            A
                                                            Marsha J. Pechman
                                                            Senior United States District Judge
 8
 9
10   Presented By:
      NEWMAN DU WORS LLP                                  UNITED STATES
11
                                                          DEPARTMENT OF JUSTICE
12
13    s/ Rachel Horvitz                                   s/ Matthew Skurnik
14    Derek A. Newman, WSBA No. 26967                     JOSEPH H. HUNT
      dn@newmanlaw.com                                    Assistant Attorney General
15    Jason B. Sykes, WSBA No. 44369                      Civil Division
      jason@newmanlaw.com
16    Rachel Horvitz, WSBA No. 52987                      ALEXANDER K. HAAS
      rachel@newmanlaw.com                                Branch Director
17
      2101 Fourth Ave., Ste. 1500
                                                          ANTHONY J. COPPOLINO
18    Seattle, WA 98121
                                                          Deputy Director
      (206) 274-2800
19
                                                          ANDREW E. CARMICHAEL, VA Bar #
20    LAMDBA LEGAL DEFENSE AND
                                                          76578
      EDUCATION FUND, INC.
                                                          andrew.e.carmichael@usdoj.gov
21    Tara Borelli, WSBA No. 36759
                                                          MATTHEW SKURNIK, NY Bar # 5553896
      tborelli@lambdalegal.org
22                                                        Matthew.Skurnik@usdoj.gov
      Camilla B. Taylor (admitted pro hac vice)
                                                          JAMES R. POWERS, TX Bar #24092989
      Peter C. Renn (admitted pro hac vice)
23                                                        james.r.powers@usdoj.gov
      Sasha Buchert (admitted pro hac vice)
                                                          Trial Attorney
24    Kara Ingelhart (admitted pro hac vice)              United States Department of Justice
      Carl Charles (admitted pro hac vice)                Civil Division, Federal Programs Branch
25    Paul D. Castillo (admitted pro hac vice)            1100 L Street NW, Suite 12108
26                                                        Washington, DC 20530
                                                          (202) 616-8188
27    OUTSERVE-SLDN, INC. N/K/A
      MODERN MILITARY ASSOCIATION                         Counsel for Defendants
28
      JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’            U.S. DEPARTMENT OF JUSTICE
      REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR              Civil Division, Federal Programs Branch
      PRODUCTION NO. 16 - 7                                                               1100 L Street, NW
                                                                                       Washington, DC 20005
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 616-8188
           Case 2:17-cv-01297-MJP Document 517 Filed 05/20/20 Page 9 of 9



 1   OF AMERICA                                          OFFICE OF THE WASHINGTON
     Peter Perkowski (admitted pro hac vice)             STATE ATTORNEY GENERAL
 2
     KIRKLAND & ELLIS LLP
 3   James F. Hurst, P.C. (admitted pro hac vice)        s/ Chalia I. Stallings-Ala’ilima
     Steve Patton (admitted pro hac vice)                Colleen M. Melody, WSBA No. 42275
 4
     Jordan M. Heinz (admitted pro hac vice)             colleenm1@atg.wa.gov
 5   Vanessa Barsanti (admitted pro hac vice)            Chalia I. Stallings-Ala’ilima, WSBA No.
     Daniel I. Siegfried (admitted pro hac vice)         40694
 6                                                       chalias@atg.wa.gov
     Counsel for Plaintiffs                              Assistant Attorneys General
 7                                                       Civil Rights Unit
 8                                                       Attorney General’s Office
                                                         800 5th Ave, Suite 2000
 9                                                       Seattle, WA 98104
                                                         (206) 464-7744
10
11                                                       Counsel for Plaintiff-Intervenor State of
                                                         Washington
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION CONCERNING THE COURT’S ORDERS ON PLAINTIFFS’            U.S. DEPARTMENT OF JUSTICE
     REQUEST FOR PRODUCTION NO. 44 AND WASHINGTON’S REQUEST FOR              Civil Division, Federal Programs Branch
     PRODUCTION NO. 16 - 8                                                               1100 L Street, NW
                                                                                      Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 616-8188
